Citation Nr: 0104844	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-08 179	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Miyake, Counsel



INTRODUCTION

The veteran had 12 years, 3 months, and 17 days of active 
duty service, including service from December 1961 to 
April 1965, and from July 1965 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) following June 1989 and March 1998 rating decisions 
by the RO that denied entitlement to service connection for 
PTSD.  The veteran was notified of these denials by letters 
on December 14, 1994, and April 10, 1998, respectively.  

The veteran has appealed from an April 1994 rating decision 
by the RO that, among other things, denied a claim of 
entitlement to service connection for a skin disability due 
to exposure to herbicides.  The veteran was notified of the 
denial by a letter in May 1994.  

(The issue of entitlement to service connection for a skin 
disability due to exposure to herbicides will be addressed in 
the REMAND that follows the decision below.)


FINDINGS OF FACT

1.  By June 1989 and March 1998 rating decisions, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  Notice of the June 1989 denial was mailed to the veteran 
on November 14, 1994.

3.  Notice of the March 1998 denial was mailed to the veteran 
on April 10, 1998.

4.  The veteran submitted a notice of disagreement (NOD) with 
respect to the June 1989 denial on October 11, 1995.

5.  The veteran submitted a NOD with respect to the 
March 1998 denial on June 22, 1998.

6.  A statement of the case (SOC) with respect to the 
June 1989 denial was issued on January 8, 1997.

7.  A SOC with respect to the March 1998 denial was issued on 
June 15, 2000.

8.  A timely substantive appeal setting forth allegations of 
error of fact or law as to the claim of service connection 
for PTSD was not submitted.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 
June 1989 and March 1998 RO decisions which denied a claim of 
service connection for PTSD.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for PTSD.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (emphasis added).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  As noted above, it 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  When the substantive appeal fails to allege specific 
error of fact or law, the Board may dismiss the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, a June 1989 decision of the RO denied 
a claim of entitlement to service connection for PTSD.  
Notice of this decision was sent to veteran on December 14, 
1994.  Thereafter, on September 7, 1995, the RO informed that 
veteran of the need to submit new and material evidence to 
reopen the previously denied claim.  The veteran filed a NOD 
on October 11, 1995.  A SOC was issued on January 8, 1997.  A 
statement was received from the veteran on February 28, 1997; 
however, no specific argument relating to error of fact or 
law was made.  See 38 C.F.R. § 20.202 (2000) (a substantive 
appeal must set forth specific allegation of error of fact or 
law).  

The RO again denied the claim of entitlement to service 
connection for PTSD by rating action of March 1998.  Notice 
of this decision was sent to veteran on April 10, 1998.  
Thereafter, the veteran filed a NOD on June 22, 1998.  A SOC 
was issued on June 15, 2000.  The record does not show that 
VA ever received a request from the veteran for more time to 
file a substantive appeal.  Correspondence from the veteran's 
representative, which might be accepted as a substantive 
appeal was not received until October 3, 2000, when the 
representative referred to a claim of service connection for 
a psychiatric disability, but did not make any specific 
argument of error in fact or law.  Nevertheless, the 
October 3, 2000 statement was submitted well after the time 
period for filing a substantive appeal had passed.  38 C.F.R. 
§ 20.302(c) (2000).  

Given that the notice of the June 1989 denial was mailed to 
the veteran on December 14, 1994, and because a SOC was 
issued on January 8, 1997, the veteran had 60 days from 
January 8, 1997, to file either a substantive appeal or a 
request for an extension of time.  Moreover, given that the 
notice of the March 1998 denial was mailed to the veteran on 
April 10, 1998, and because a SOC was issued on 
June 15, 2000, the veteran had 60 days from June 15, 2000, to 
file either a substantive appeal or a request for an 
extension of time.  

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  With respect to the June 1989 denial, a document was 
received from the veteran on February 28, 1997; however, no 
specific argument relating to error of fact or law was made.  
See 38 C.F.R. § 20.202 (2000) (a substantive appeal must set 
forth specific allegation of error of fact or law).  
Additionally, even if the June 1998 NOD is construed as a 
substantive appeal of the 1989 decision, it was submitted 
well after the time to do so.  With respect to the March 1998 
denial, a statement from the veteran's representative which 
could be construed as a substantive appeal was submitted on 
October 3, 2000; however, this written statement was 
submitted well after the time period for filing a substantive 
appeal had passed.  Tomlin v. Brown, 5 Vet. App. 355 (1993); 
38 C.F.R. § 20.302(c) (2000).  The Board also notes that 
there is no indication in the record that new evidence was 
received during the appeal period which would have required 
the issuance of a SSOC such that an appeal period would have 
been extended.  See VAOPGCPREC 9-97 (Feb. 11, 1997).

Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, he is statutorily barred from appealing either the 
June 1989 or March 1998 decision that denied a claim of 
service connection for PTSD.  The Board does not have 
jurisdiction to consider an appeal from either decision.  
38 C.F.R. § 20.200; Roy, supra.


ORDER

On the question of entitlement to service connection for 
PTSD, the appeal is dismissed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
claim of service connection for a skin disability in the 
context of the new law, and the veteran has not had an 
opportunity to prosecute this claim in that context, it would 
be potentially prejudicial to the veteran if the Board were 
to issue a decision at this time.  Consequently, in order to 
ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand this matter 
to the RO.  See Bernard v. Brown, 4 Vet. App. at 384; 
VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  

The veteran contends that his skin disability either began in 
service or is attributable to in-service exposure to Agent 
Orange in Vietnam.  The Board notes that, if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2000).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, or acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Public 
Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the 
Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 
Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection with proof of direct 
incurrence.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

The veteran's personnel records show that he served in the 
Republic of Vietnam.  As far as the medical evidence of 
record is concerned, when examined by VA in August 1980, the 
veteran complained of a rash involving the hands and feet.  
The diagnosis was probable exposure to Agent Orange; however, 
it was  also noted that there was nothing in the picture 
presented by the veteran that would in any way suggest a 
relation to Agent Orange poisoning.  A July 1983 VA 
dermatology clinic record indicates that the veteran had no 
residuals of Agent Orange exposure.  A March 1984 VA 
dermatology clinic record indicates that the veteran's skin 
problems would be compatible with a diagnosis of dyshidrosis 
or pompholyx.  The veteran reported that his rash had been 
flaring up (see January 1989 private treatment report).  Most 
recently, when examined by VA in August 1997, the diagnosis 
was dermatitis.

While the record contains the veteran's service medical 
records, private and VA treatment reports, and written 
statements from the veteran wherein he alleges that he 
suffers from a skin disability due to exposure to herbicides 
while in service, it is unclear whether any examiner has 
specifically determined whether such disability, if extant, 
is due to the veteran's military service, or to exposure to 
herbicides while in military service.  Based on a review of 
the evidence of record, the Board finds that further 
evidentiary development is necessary to obtain more 
definitive evidence on this point, especially in light of the 
passage of time following the veteran's separation from 
service.  Therefore, to satisfy VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, a new examination is necessary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Specifically, the Board finds that a medical 
diagnosis and nexus opinion is required from an expert who 
has reviewed the entire claims file, including all of the 
veteran's service medical records, something that has not yet 
been done.  38 C.F.R. § 19.9 (2000).

Finally, VA regulations require that a SSOC be furnished to 
the appellant if, after the last SOC or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2000).  In the present case, the record shows that the RO 
last issued a SOC relative to the veteran's claim of 
entitlement to service connection for a skin disability due 
to exposure to herbicides in January 1995.  A review of the 
record indicates that evidence has been received by the RO 
since then, including an August 1997 VA examination report.  
It appears that the additional evidence was reviewed for 
purposes of addressing other claims, but not considered 
relative to the appeal of the skin issue.  Because the 
additional evidence contains medical evidence pertaining to 
the veteran's skin problems, it is "pertinent" to the claim 
on appeal.  The appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing.  See 
38 C.F.R. § 19.31 (2000).  Because no statement from the 
veteran indicating a desire to waive his right of RO review 
has been received, a remand is required to allow the RO 
opportunity to adjudicate this claim in light of the new 
evidence.  38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
the skin that has not already been made 
part of the record.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
dermatological examination to determine 
if the veteran currently has any skin 
disability that is a residual of 
herbicide exposure in service.  The 
claims folder, with any evidence obtained 
pursuant to the requests above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered in detail by the examiner.  
The examiner should provide an opinion as 
to medical probability that the veteran's 
skin disability is due to herbicide 
exposure in service, originated in, or is 
otherwise traceable to, military service.  
The rationale for the examiner's opinions 
should be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, then 
the examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion(s) already of record.  If no 
disability traceable to herbicide 
exposure in service is found, this should 
be affirmatively stated, with an 
explanation for this conclusion.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SOC was issued in 
January 1995.  38 C.F.R. § 19.31 (2000).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



